Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 1 of 14 PageID# 15650




                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                          ALEXANDRIA DIVISION


       NAVIENT SOLUTIONS, LLC,

                        Plaintiff,                               Civil Action No. 1:19-cv-00461

       v.

       THE LAW OFFICES OF JEFFREY
       LOHMAN, et al.,

                        Defendants.


            EXHIBIT LIST OF DEFENDANTS THE LAW OFFICES OF JEFFREY LOHMAN,
                          JEFFREY LOHMAN, AND JEREMY BRANCH

PRESIDING JUDGE                                   PLAINTIFF’S ATTORNEYS            DEFENDANTS’ ATTORNEYS
Hon. Leonie M. Brinkema                           Jeffrey R. Hamlin                Thomas F. Urban II
                                                  George R. Calhoun                Jeffrey E. Grell
PLF.        DEF.    DATE     MARKED    ADMITTED                           DESCRIPTION OF EXHIBITS
NO.         NO.    OFFERED
        2000                                      NSL Responses to Jeffrey Lohman's First Set of IROGs
                                                  (Oct. 28, 2019)
        2001                                      NSL Responses to LOJL’s First Set of IROGs (Oct. 28,
                                                  2019)
        2002                                      NSL Responses to LOJL and J. Lohman’s First Set of
                                                  Document Production Requests (Oct. 28, 2019)
        2003                                      NSL Responses to LOJL’s Second Set of IROGs (Feb. 13,
                                                  2020)
        2004                                      NSL Responses to LOJL’s Second Set of IROGs (Feb. 28,
                                                  2020)
        2005                                      LOJL Responses to NSL’s First Set of IROGs (Oct. 18,
                                                  2019)
        2006                                      GST Answers to NSL's First Set of IROGs (Feb. 26, 2020)

        2007                                      Autodialers and Artificial Prerecorded Voice Messages
                                                  Policy, Navient Policy Memo (June 14, 2019) (NSL017456-
                                                  57)
        2008                                      First Party Collection Practices Policy, Navient Policy Memo
                                                  (November 9, 2018) (NSL017466-71)
        2009                                      PCC Pre-Default Dialer Campaign Development and
                                                  Execution Procedure, Navient Policy Memo (Sept. 25, 2019)
                                                  (NSL017496-500)
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 2 of 14 PageID# 15651



PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2011                                 Autodialers and Artificial or Prerecorded Voice Messages
                                            Policy, Navient Policy Memo (Feb. 17, 2015) (NSL017460-
                                            61)
       2012                                 PCC Pre-Default TCPA Execution Procedure, Navient
                                            Policy Memo (Jan. 27, 2015) (NSL017517-20)
       2013                                 Servicing Agreement among Navient Solutions LLC,
                                            Jamestown Trust, Deutsche Bank Trust Company Americas
                                            and JPMorgan Chase Bank, N.A. (June 14, 2017)
                                            (NSL028206-41)
       2014                                 Trust Agreement (April 28, 2017) (NSL028242-50)
       2015                                 Application and Promissory Note between FNB Sioux Falls,
                                            SD (Lender) and Jon McClogan (Borrower) (Jan. 2, 2003)
                                            (NSL009352-56)

       2016                                 Baker v. Navient Solutions, LLC, Case No. 1:17-cv-1160,
                                            Memo in Support of Final Approval of Class Settlement
                                            (E.D. Va. Dec. 29, 2018) (J. Lohman Dec. (11/3/20), Ex. 1)
       2017                                 Johnson v. Navient Solutions, Inc., Case No. 1:17-cv-71,
                                            Memo in Support of Final Approval of Class Settlement
                                            (S.D. Ind. June 26, 2017) (J. Lohman Dec. (11/3/20), Ex. 2)
       2018                                 McCaskill v. Navient Solutions, Inc., Case No. 8:15-cv-1559-
                                            T-33TBM, Order (April 6, 2016) (LOJL040007-40)
       2019                                 Request that FTC Initiate Enforcement Action Against NSL
                                            (J. Lohman Dec. (11/3/20), Ex. 3)
       2020                                 Annual Report of the CFPB Student Loan Ombudsman (Oct.
                                            16, 2014) (J. Grell Dec. (11/3/20), Ex. 20)
       2021                                 Appeals Court Rules Consumers Can Revoke Consent
                                            Undert TCPA, Ifrah Law (Aug. 28, 2013) (J. Grell Dec.
                                            (2/26/20), Ex. C)
       2022                                 Cohen Breaks Down TCPA Compliance for IAPP’s The
                                            Privacy Advisor, Ifrah Law (Oct. 3, 2016) (J. Grell Dec.
                                            (2/26/20), Ex. D)
       2023                                 Swift Resolution of a Potential TCPA Class Action, Ifrah
                                            Law (May 1, 2017) (J. Grell Dec. (2/26/20), Ex. E)
       2024                                 Should I Stop Paying Creditors if I’m Going to File for
                                            Bankruptcy?, allaw.com (J. Grell Dec. (2/26/20), Ex. F)
       2025                                 When Can I Stop Paying Creditors in Bankruptcy?,
                                            actionadvocacy.com (J. Grell Dec. (2/26/20), Ex. G)
       2026                                 Reserved.
       2027                                 Ongoing Defense of TCPA Claims Against Financial
                                            Services Company, Ifrah Law (May 1, 2017) (J. Grell Dec.
                                            (2/26/20), Ex. I)




                                                    2
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 3 of 14 PageID# 15652



PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2029                                 Edit Your Contact Information page of NSL’s website
                                            (NSL000466-67)

       2030                                 Engagement Agreement between Brandy Mayer and The
                                            Law Offices of Jeffrey Lohman (Dec. 13, 2016)
                                            (LOJL047888-90)
       2031                                 Email forwarding Settlement Agreement from Dave Abeling
                                            to Jose Rodriguez (April 10, 2017) (LOJL033527,
                                            LOJL033517-22)
       2032                                 Email from I. Muhtaseb to S. Helvey (June 20, 2017)
                                            (LOJL085304)
       2033                                 Helvey v. Navient Solutions, LLC, Case No. 1:17-cv-186,
                                            Notice of Voluntary Dismissal (N.D. Ind. July 14, 2017)
       2034                                 Email from J. Lohman to D. Mize (Feb. 26, 2016)
                                            (NSL055670)
       2035                                 Email from D. Mize to J. Lohman (March 15, 2016)
                                            (LOJL031057)
       2036                                 Email from J. Lohman to D. Mize (April 11, 2016)
                                            (NSL052117)
       2037                                 Email from J. Lohman to D. Mize (April 11, 2016)
                                            (NSL052116)
       2038                                 Email from J. Lohman to D. Mize (April 11, 2016)
                                            (NSL052115)
       2039                                 Email from D. Mize to J. Lohman (April 13, 2016)
                                            (NSL053898)
       2040                                 Email from D. Mize to P. Natoli (April 13, 2016)
                                            (LOJL085874)
       2041                                 Email from D. Mize to R. Salazar (April 13, 2016)
                                            (LOJL085955)
       2042                                 Email from D. Mize to C. Smith (April 13, 2016)
                                            (LOJL086080)
       2043                                 Reserved
       2044                                 Email exchange between D. Mize and C. Smith (April 13-18,
                                            2016) (LOJL084881-82)
       2045                                 Email from J. Lohman to D. Mize (April 25, 2016)
                                            (NSL054390)
       2046                                 Letter from Laurent C. Lutz (NSL) to David Mize Law,
                                            PLLC (April 28, 2016) (NSL051215-16)
       2047                                 Email exchange between J. Rackard and J. Lohman (May 3-,
                                            2016) (LOJL084910)
       2048                                 Reserved




                                                    3
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 4 of 14 PageID# 15653



PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2050                                 Email from D. Mize to J. Lohman (May 25, 2016)
                                            (LOJL031309)
       2051                                 Reserved
       2052                                 Email string among L. Wert, B. Hernandez (LOJL) and Mize
                                            Law Office (Aug. 23, 2016) (LOJL085076-77)
       2053                                 Email from J. Lohman to D. Mize (forwarding email from
                                            M. Jordan to LOJL Front Desk) (Aug. 24, 2016)
                                            (NSL054346)
       2054                                 Email exchanges between LOJL and M. Jordan (Oct. 8-10,
                                            2016) (LOJL085112-13)
       2055                                 Email exchanges between J. Lohman and Phil (Nov. 23 –
                                            Dec. 21, 2016) (LOJL085134-35)
       2056                                 Email exchange between LOJL, Mize Law Office, and M.
                                            Grecco (Dec. 26-27, 2016) (LOJL085138)
       2057                                 Email exchange between J. Lohman and D. Mize (March 22,
                                            2017 and June 21, 2017) (LOJL034996)
       2058                                 Email string between I. Muhtaseb and E. Arndts (April 4-25,
                                            2017) (LOJL122445-47)
       2059                                 Email exchange between J. Lohman and D. Mize (May 5,
                                            2017) (LOJL033652-54)
       2060                                 Emails from J. Branch to Y. Kimm (June 28 – July 11, 2017)
                                            (LOJL085420-21)
       2061                                 Email from D. Mize to Y. Kim (July 25, 2017)
                                            (LOJL085423)
       2062                                 Email from J. Branch to S. Kashimawo (Sept. 13, 2017)
                                            (LOJL085500)
       2063                                 Email from J. Branch to B. Mayer (Oct. 24, 2017)
                                            (LOJL085617)
       2064                                 Email from J. Branch to B. Mayer (Nov. 3, 2017)
                                            (LOJL085660)
       2065                                 Email exchange between J. Branch and H. Lewis (Dec. 2-4,
                                            2017) (LOJL085740-41)
       2066                                 Email exchange between D. Lueck and J. Lohman (Dec. 6-7,
                                            2017) (LOJL050814-15)
       2067                                 Email from J. Branch to S. Kashimawo (Jan. 4, 2018)
                                            (LOJL085828)
       2068                                 Email string among E. Arndts, I. Muhtaseb, and A. Dykes
                                            (Feb. 10-15, 2018) (LOJL111006-8)
       2069                                 Email string between D. Lueck and J. Lohman (March 14,
                                            2018) (LOJL059240-42)
       2070                                 Email from J. Branch to R. Salazar (Jan. 9, 2019)
                                            (LOJL087289)




                                                    4
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 5 of 14 PageID# 15654



PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2072                                 Depo Outline for NSL PMK – April 17, 2019 (LOJL079172-
                                            188)
       2073                                 Email string between J. Lohman and D. Lueck regarding
                                            ownership of Kerr loans (July 15 – Sept. 13, 2019)
                                            (LOJL084171-85)


       2074                                 McCoglan v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            00004710, Award of Arbitrator (Oct. 2, 2017) (NSL066379-
                                            80)
       2075                                 McCoglan payment documents (NSL066375-78)
       2076                                 Deffenbaugh v. Navient Solutions, LLC, AAA Case No. 01-
                                            17-0000-9659, Award of Arbitrator (Nov. 9, 2017)
                                            (NSL066350-52)
       2077                                 Deffenbaugh payment documents (NSL066346-49)
       2078                                 H. Lewis v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0000-1082, Award of Arbitrator (Jan. 9, 2018)
                                            (LOJL081681)
       2079                                 Ibarra v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0000-6942, Arbitration Award (Feb. 26, 2018)
                                            (LOJL058345-67)
       2080                                 Reserved
       2081                                 Reserved
       2082                                 Stringham v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-9554, Arbitration Award (July 5, 2018) (LOJL081726-
                                            27)
       2083                                 Reserved
       2084                                 Ibarra v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0000-6942, Interim Award (June 19, 2019) (LOJL083043-
                                            52)
       2085                                 Ibarra v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0000-6942, Final Award (Aug. 23, 2019)
       2086                                 Ibarra v. Navient Solutions, LLC, Case No. 8:19-cv-01764,
                                            Confirmation of Arbitration Award (C.D. Cal. Dec. 20,
                                            2019)




                                                    5
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 6 of 14 PageID# 15655



PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2088                                 Hernandez v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0000-9546, NSL’s Pre-Arbitration Brief (Aug. 22, 2017)
                                            (NSL037081-88)
       2089                                 Moore v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-4704, NSL’s Pre-Arbitration Brief (Sept. 7, 2017)
                                            (NSL037101-17)
       2090                                 McClogan v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-4710, NSL’s Post-Hearing Brief (Sept. 22, 2017)
                                            (NSL037271-82)
       2091                                 Deffenbaugh v. Navient Solutions, LLC, AAA Case No. 01-
                                            17-0000- 9659, NSL’s Post-Hearing Brief (Oct. 5, 2017)
                                            (NSL037138-50)
       2092                                 Mayer v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-4703, NSL’s Pre-Arbitration Letter Brief (Oct. 31,
                                            2017) (NSL037089-100)
       2093                                 Crawford v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0000-5421, NSL’s Pre-Arbitration Letter Brief (Nov. 2,
                                            2017) (NSL037123-30)
       2094                                 Natoli v. Navient Solutions, Inc., AAA Case No. 01-17-0000-
                                            0257, NSL Letter to Arbitrator (Nov. 3, 2017)
                                            (LOJL047589-91)
       2095                                 Deffenbaugh v. Navient Solutions, LLC, AAA Case No. 01-
                                            17-0000- 9659, NSL’s Supplemental Post-Hearing Brief
                                            (Nov. 6, 2017) (NSL037131-37)
       2096                                 Ibarra v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-6942, NSL’s Pre-Arbitration Letter Brief (Nov. 15,
                                            2017) (LOJL048250-60)
       2097                                 Mayer v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-4703, NSL’s Post-Arbitration Letter Brief (Nov. 21,
                                            2017) (LOJL049180-89)
       2098                                 H. Lewis v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-1082, NSL’s Pre-Arbitration Letter Brief (Nov. 30,
                                            2017) (LOJL050184-92)
       2099                                 Millora v. Navient Solutions, Inc., AAA Case No. 01-16-
                                            0004-5487, NSL’s Pre-Arbitration Brief (Dec. 7, 2017)
                                            (NSL066683-88)
       2100                                 Ibarra v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-6942, NSL’s Post-Arbitration Letter Brief (Dec. 15,
                                            2017) (LOJL051843-52)
       2101                                 H. Lewis v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-1082, NSL’s Post-Arbitration Letter Brief (Jan. 2,
                                            2018) (LOJL052847-53)
       2102                                 Natoli v. Navient Solutions, Inc., AAA Case No. 01-17-0000-
                                            0257, NSL’s Pre-Arbitration Letter Brief (Jan. 17, 2017)
                                            (LOJL054190-200)


                                                    6
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 7 of 14 PageID# 15656



PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2104                                 Lostaglio v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-5732, NSL’s Prearbitration Brief (Jan. 26, 2018)
                                            (LOJL054676-82)
       2105                                 Stringham v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-9554, NSL’s Pre-Arbitration Brief (Feb. 6, 2018)
                                            (LOJL056624-33)
       2106                                 Welch v. Navient Solutions, Inc., AAA Case No. 01-16-0004-
                                            9226, NSL’s Post-Arbitration Letter Brief (March 7, 2018)
       2107                                 Arndts v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0004-2422, NSL’s Pre-Arbitration Letter Brief (April 6,
                                            2018) (LOJL060811-22)
       2108                                 Fine v. Navient Solutions, LLC, AAA Case No. 01-17-0005-
                                            6245, NSL’s Pre-Arbitration Brief (May 11, 2018)
                                            (NSL037151-65)
       2109                                 Baldon v. Navient Solutions, LLC, AAA Case No. 01-16-
                                            0004-4345, NSL’s Pre-Arbitration Letter Brief (May 23,
                                            2018) (LOJL063302-16)
       2110                                 Litty v. Navient Solutions, LLC, AAA Case No. 01-17-0005-
                                            6234, NSL’s Pre-Arbitration Brief (May 24, 2018)
                                            (NSL037258-70)
       2111                                 Stringham v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-9554, NSL’s Amended Pre-Arbitration Brief (June 4,
                                            2018) (LOJL064282-93)
       2112                                 Whitaker v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0003-8667, NSL’s Pre-Arbitration Letter Brief (June 6,
                                            2018) (LOJL065399-411)
       2113                                 Collier v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0000-5427, NSL’s Pre-Arbitration Letter Brief (June 6,
                                            2018) (LOJL049372-85)
       2114                                 Arndts v. Navient Solutions, LLC, AAA Case No. 01-17-
                                            0004-2422, NSL’s Pre-Arbitration Letter Brief (June 11,
                                            2018) (LOJL081816-28)
       2115                                 D. Lewis v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-1092, NSL’s Pre-Arbitration Brief (June 12, 2018)
                                            (NSL037247-57)
       2116                                 Jaimes v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0005-6438, NSL’s Pre-Arbitration Letter Brief (June 14,
                                            2018) (LOJL066888-903)
       2117                                 Stringham v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-9554, NSL’s Post-Arbitration Brief (June 18, 2018)
                                            (LOJL081734-41)
       2118                                 Navient Solutions, Inc. v. H. Lewis, AAA Case No. 01-17-
                                            0000-1082, NSL’s Pre-Arbitration Letter Brief (June 21,
                                            2018) (LOJL067084-94)



                                                    7
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 8 of 14 PageID# 15657




PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2120                                 D. Lewis v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-1092, NSL’s Pre-Arbitration Brief (July 13, 2018)
                                            (NSL037235-46)
       2121                                 Jaimes v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0005-6438, NSL’s Post-Arbitration Letter Brief (July 31,
                                            2018) (LOJL069971-85)
       2122                                 Baldon v. Navient Solutions, LLC, AAA Case No. 01-16-
                                            0004-4345, Award of the Arbitrator (Aug. 9, 2018)
                                            (LOJL070539-42)
       2123                                 Ibarra v. Navient Solutions, Inc., AAA Case No. 01-17-
                                            0000-6942, Appellant’s Brief (Jan. 31, 2019) (LOJL073591-
                                            627)
       2124                                 Baldon v. Navient Solutions, LLC, AAA Case No. 01-16-
                                            0004-4345, Appellee’s Pre-Hearing Brief (Feb. 1, 2019)
                                            (LOJL073629-52)
       2125                                 Whitmore v. Navient Solutions, Inc., AAA Case No. 01-18-
                                            0002-1979, NSL’s Pre-Arbitration Brief (Feb. 19, 2019)
                                            (NSL037283-95)
       2126                                 Davis v. Navient Solutions, LLC, AAA Case No. 01-19-
                                            0002-2519, NSL’s Opposition to Claimant’s Dispositive
                                            Motion (April 17, 2019)
       2127                                 Navient Solutions, LLC v. Ibarra, AAA Case No. 02-17-
                                            0000-6942, NSL Letter to Arbitration Panel (May 15, 2019)
                                            (LOJL080895)
       2128                                 Salazar v. Navient Solutions, Inc., Case No. 8:18-cv-00763,
                                            NSL’s Mediation Statement (June 14, 2019) (LOJL083006-
                                            16)


       2129                                 Confidential Settlement Agreement and Release of Claims –
                                            D. Centrella (Sept. 1, 2017) (NSL068796-801)
       2130                                 Confidential Settlement Agreement and Release of Claims –
                                            M. Crawford (Dec. 12, 2017) (NSL066340-45)
       2131                                 Confidential Settlement Agreement and Release of Claims –
                                            V. Smith (Jan. 5, 2018) (NSL068943-48)
       2132                                 Confidential Settlement Agreement and Release of Claims –
                                            A. Givens and B. Givens (Jan. 8, 2018) (NSL066357-63)
       2133                                 Confidential Settlement Agreement and Release of Claims –
                                            E. Impreso (Jan. 9, 2018) (NSL068845-51)
       2134                                 Confidential Settlement Agreement and Release of Claims –
                                            K. Wunderlich (Jan. 17, 2018) (NSL066637-42)
       2135                                 Confidential Settlement Agreement and Release of Claims –
                                            M. Grecco (Jan. 19, 2018) (NSL068833-38)


                                                    8
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 9 of 14 PageID# 15658




PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2137                                 Confidential Settlement Agreement and Release of Claims –
                                            I. Hernandez (Feb. 5, 2018) (NSL068839-44)
       2138                                 Settlement Agreement and Release of Claims – A. Chorba
                                            (Feb. 6, 2018) (NSL068802-07)
       2139                                 Confidential Settlement Agreement and Release of Claims –
                                            J. Lam (Feb. 8, 2018) (NSL068874-79)
       2140                                 Settlement Agreement and Release of Claims – B. Smugala
                                            and M. Smugala (Feb. 18, 2018) (NSL068949-53)
       2141                                 Confidential Settlement Agreement and Release of Claims –
                                            S. Schulz (Feb. 19, 2018) (NSL068931-36)
       2142                                 Confidential Settlement Agreement and Release of Claims –
                                            T. Frazier (March 5, 2018) (NSL068820-25)
       2143                                 Confidential Settlement Agreement and Release of Claims –
                                            J. Mendoza (March 12, 2018) (NSL068897-903)
       2144                                 Confidential Settlement Agreement and Release of Claims –
                                            J.D. Anicete (March 13, 2018) (NSL066542-47)
       2145                                 Confidential Settlement Agreement and Release of Claims –
                                            C. Cummings (March 13, 2018) (NSL066551-56)
       2146                                 Confidential Settlement Agreement and Release of Claims –
                                            A. Collier (March 19, 2018) (NSL066428-33)
       2147                                 Confidential Settlement Agreement and Release of Claims –
                                            F. Lostaglio (April 9, 2018) (NSL068886-90)
       2148                                 Confidential Settlement Agreement and Release of Claims –
                                            L. Lopez (April 20, 2018) (NSL066561-67)
       2149                                 Confidential Settlement Agreement and Release of Claims –
                                            K. Meyers (May 1, 2018) (NSL068910-15)
       2150                                 Confidential Settlement Agreement and Release of Claims –
                                            P. Natoli (May 2, 2018) (NSL066323-29)
       2151                                 Confidential Settlement Agreement and Release of Claims –
                                            A. Fine and J. Fine (June 20, 2018) (NSL066451-57)
       2152                                 Confidential Settlement Agreement and Release of Claims –
                                            T. Alkazian (April 25, 2018) (NSL066286-90)
       2153                                 Confidential Settlement Agreement and Release of Claims –
                                            W. Rogers (May 17, 2018) (NSL066585-90)
       2154                                 Confidential Settlement Agreement and Release of Claims –
                                            G. Santiago (May 22, 2018) (NSL068923-30)
       2155                                 Confidential Settlement Agreement and Release of Claims –
                                            C. Smith (June 13, 2018) (NSL068937-42)
       2156                                 Confidential Settlement Agreement and Release of Claims –
                                            E.A. Ramos and I.T. Ramos (June 13, 2018) (NSL066509-
                                            15)
       2157                                 Confidential Settlement Agreement and Release of Claims –
                                            P. Ozaki (June 28, 2018) (NSL068916-22)


                                                    9
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 10 of 14 PageID# 15659




PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2159                                 Confidential Settlement Agreement and Release of Claims –
                                            K. Whitaker (July 16, 2018) (NSL066532-37)
       2160                                 Confidential Settlement Agreement and Release of Claims –
                                            J. Pohl (July 30, 2018) (NSL066496-502)
       2161                                 Confidential Settlement Agreement and Release of Claims –
                                            H. Lewis (Aug. 1, 2018) (NSL066463-68)
       2162                                 H. Lewis payment documents (NSL066458-62)
       2163                                 Confidential Settlement Agreement and Release of Claims –
                                            J.R. Smith and A.D. Smith (Aug. 21, 2018) (NSL066606-11)
       2164                                 Confidential Settlement Agreement and Release of Claims –
                                            B. Brown (Aug. 30, 2018) (NSL068880-85)
       2165                                 Confidential Settlement Agreement and Release of Claims –
                                            J. Lam (Sept. 20, 2018) (NSL066627-32)
       2166                                 Confidential Settlement Agreement and Release of Claims –
                                            M. Murphy and N. Scutellaro (Oct. 2, 2018) (NSL068904-
                                            09)
       2167                                 Confidential Settlement Agreement and Release of Claims –
                                            D. Deubner (Dec. 12, 2018) (NSL068814-19)
       2168                                 Confidential Settlement Agreement and Release of Claims –
                                            M. Godard (Feb. 15, 2019) (NSL068826-32)
       2169                                 Confidential Settlement Agreement and Release of Claims –
                                            L. Wert (March 6, 2019) (NSL068960-66)
       2170                                 Confidential Settlement Agreement and Release of Claims –
                                            K. Whitmore (April 11, 2019) (NSL068967-73)
       2171                                 Settlement Agreement and Release of Claims – J. Evans
                                            (Bell) (April 24, 2019) (NSL066439-44)
       2172                                 Settlement Agreement and Release of Claims – K. Barnett
                                            (April 24, 2019) (NSL068789-94)
       2173                                 Confidential Settlement Agreement and Release of Claims –
                                            A. Maier (April 24, 2019) (NSL068891-96)
       2174                                 Settlement Agreement and Release of Claims – T. Juarez
                                            (April 30, 2019) (NSL068858-62)
       2175                                 Settlement Agreement and Release of Claims – C. Daniels
                                            (May 9, 2019) (NSL068808-13)
       2176                                 Settlement Agreement and Release of Claims – R. Salazar
                                            (Aug. 9, 2019) (NSL066521-26)
       2177                                 Settlement Agreement and Release of Claims – K. Klausing
                                            (Aug. 20, 2019) (NSL068868-73)
       2178                                 Confidential Settlement Agreement and Release of Claims –
                                            D. Ingram (Sept. 20, 2019) (NSL068852-57)
       2179                                 Confidential Settlement Agreement and Release of Claims –
                                            A. Jaimes (Dec. 4, 2019) (LOJL025341-47)




                                                   10
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 11 of 14 PageID# 15660



PLF.   DEF.    DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED
       2181                                 Settlement Agreement and Release of Claims – A. Synder
                                            (Feb. 3, 2020) (NSL068954-59)
       2182                                 Settlement Agreement and Release of Claims – C. Davis
                                            (June 1, 2020)

       2183                                 Email string between I. Muhtaseb and E. Arndts (July 1 –
                                            Sept. 13, 2017) (LOJL022409-13)
       2184                                 Email exchange between B. Noren and A. Dykes (March 26-
                                            29, 2018) (JOLJ060215-17)
       2185                                 Email exchange between LOJL and D. Lueck (Oct. 12-24,
                                            2017) (LOJL046380-83)
       2186                                 Email exchange between D. Lueck / J. Santos and I.
                                            Muhtaseb (Dec. 4, 2017 – Jan. 2, 2018) (LOJL052015-22)
       2187                                 L. Lopez T-Mobile Bills (NSL0225441-614)
       2188                                 J. Smith Call Logs and Verizon bills (NSL026493-555)
       2189                                 Email from A. Dykes to B. Noren attaching K. Whitaker
                                            screen shots (Jan. 31, 2018) (LOJL055907, NSL27112-113)
       2190                                 Reserved
       2191                                 Navient Solutions, LLC v. The Law Offices of Jeffrey
                                            Lohman, Civil Action No. 1:19-cv-00461, Stipulated
                                            Undisputed Facts (Oct. 20, 2020)
       2192                                 Johnson v. Navient Solutions, LLC, Civil Case No. 3:17-cv-
                                            00580-WWE, Stipulation of Dismissal (D. Conn. Aug. 30,
                                            2017)
       2193                                 The DeVos Debt Disaster: Brought to You By the Student
                                            Loan Servicing Industry, Allied Progress (Sept. 2019)
       2194                                 Prepared Remarks of CFPB Director Richard Cordray on the
                                            Navient Enforcement Action Press Call (Jan. 18, 2017)
       2195                                 $19.7 Million Settlement Against Navient for Debt
                                            Harassment, jibraellaw.com (Aug. 31, 2018)
       2196                                 Without Consent, Navient’s Student Debt Collection
                                            Robocalls Keep Coming, National Consumer Law Center
       2197                                 The Growing Culture of Student Loan Defaulters Fighting
                                            the System with Strategic Default, Forbes (Sept. 25, 2018).
       2198                                 How to Avoid Student Loan Scams, Navient Facebook
                                            Article (Aug 2, 2017)
       2199                                 Consumer Groups Take Aim at Navient for Phone
                                            Harassment, New York Times (June 16, 2017) (JEL Dec.
                                            (Jan, 1, 2020), Ex. A)
       2200                                 Letter from U.S. Senators Elizabeth Warren and Richard
                                            Blumenthal to the U.S. Secretary of Education Betsy DeVos
                                            (Oct. 11, 2019) (JEL Dec. (Jan. 30, 2020), Ex. B)




                                                   11
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 12 of 14 PageID# 15661



PLF.      DEF.      DATE     MARKED   ADMITTED   DESCRIPTION OF EXHIBITS
NO.       NO.      OFFERED


         2202                                    Designated portions of the Deposition of David Mize (Dec.
                                                 2, 2019)
         2203                                    Designated portions of the Deposition of Troy Standish on
                                                 behalf of NSL (June 12, 2020)
         2204                                    Designated portions of the Deposition of Gregory Trimarche
                                                 (May 4, 2020)
         2205                                    Designated portions of the Deposition of Mansur "Manny"
                                                 Kashto (June 3, 2020)
         2206                                    Designated portions of the Deposition of Robert J. Marshall
                                                 (June 3, 2020)
         2207                                    Designated portions of the Deposition of Rick Graff (May
                                                 11, 2020)
         2208                                    Designated portions of the Deposition of Andrew Reinhart
                                                 on behalf of NSL
                                                 (Dec. 11, 2019)
         2209                                    Designated portions of the Deposition of Sarah C. Hockel on
                                                 behalf of NSL (Dec. 13, 2019)
         2210                                    Designated portions of the Deposition of Jeffrey Lohman
                                                 (June 1, 2020)
         2211                                    Designated portions of the Deposition of Jeffrey Lohman
                                                 (Nov. 6, 2017)
         2212                                    Designated portions of the Deposition of Alyson Dykes (June
                                                 2, 2020)
         2213                                    Designated portions of the Deposition of Jeremy Branch
                                                 (June 2, 2020)
         2214                                    Designated portions of the Deposition of Ibrahim Muhtaseb
                                                 (May 29, 2020)
         2215                                    Designated portions of the Deposition of Cynthia Baldon
                                                 (Jan. 13, 2020)
         2216                                    Designated portions of the Deposition of Brad Moore (Dec.
                                                 19, 2019)
         2217                                    Rule 26(a)(2)(B) Report of Wayne G. Travell (July 3, 2020)

                 In addition to the exhibits identified above, Defendants The Law Offices of Jeffrey

       Lohman, Jeffrey Lohman, and Jeremy Branch (“the Lohman Defendants”) reserve the right to

       use and offer:

                     •   Any document produced by NSL in connection with the direct examination or

                         cross-examination of any of NSL’s witnesses;




                                                         12
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 13 of 14 PageID# 15662




               •   Any document relating to correspondence or communications between counsel to

                   the extent they become relevant;

               •   Any document previously disclosed to NSL during discovery as such documents

                   may become relevant;

               •   Any document or writing for purposes of impeachment or rebuttal; the Lohman

                   Defendants reserve the right to present documents in rebuttal or in their case in

                   chief if fairly responsive to claims or suggestions during cross-examination or

                   otherwise in NSL’s case in chief;

               •   Any document previously exchanged between any of the parties in discovery,

                   formal or informal, as they may become relevant;

               •   Any exhibit identified by NSL or any other party;

               •   Any other documents or tangible evidence provided to or received from NSL’s

                   counsel (or anyone on their behalf) or any other party appearing at trial as may

                   fairly become relevant during the course of the trial; and

               •   Any documents necessary to establish foundation for any of the identified

                   exhibits.

           The Lohman Defendants reserve the right to offer summaries, compilations, graphic

   presentations, and/or enlargements of any of the foregoing exhibits. The Lohman Defendants

   further reserve the right to offer individual pages of identified exhibits or to offer subsets of

   identified exhibits.




                                                     13
Case 1:19-cv-00461-LMB-TCB Document 438 Filed 07/09/21 Page 14 of 14 PageID# 15663




   DATED: July 9, 2021                           Respectfully submitted,


                                                 /s/ Thomas F. Urban II
                                                 Thomas F. Urban II, VSB No. 40540
                                                 FLETCHER, HEALD & HILDRETH, PLC
                                                 1300 North 17th Street, Suite 1100
                                                 Arlington, VA 22209
                                                 (703) 861-5235 FAX (703) 812-0486
                                                 Urban@fhhlaw.com

                                                 Jeffrey E. Grell (pro hac vice)
                                                 GRELL FEIST PLC
                                                 825 Nicollet Mall, Suite 625
                                                 Minneapolis, MN 55402
                                                 (612) 353-5530 -Tel.
                                                 jgrell@grellfeist.com

                                                 Counsel for The Law Offices of Jeffrey Lohman,
                                                 P.C., Jeffrey Lohman, and Jeremy Branch


                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 9, 2021, I electronically filed the Exhibit List of Defendants

   The Law Offices of Jeffrey Lohman, Jeffrey Lohman, and Jeremy Branch, which will send a

   notification of such filing (NEF) to the following counsel of record:

    Jeffrey R. Hamlin
    George R. Calhoun V
    IFRAH PLLC
    1717 Pennsylvania Avenue NW, Suite 650
    Washington, DC 20006-2004
    jhamlin@ifrahlaw.com
    george@ifrahlaw.com

    Counsel for Plaintiff Navient Solutions, LLC



                                                 /s/ Thomas F. Urban II




                                                   14
